Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 17/100,569 filed 11/20/2020 has been examined.
In this Office Action, claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 1 recites:
Generating a sovereign cloud strategy related to application data based on applicable sovereign laws and compliance. 

The limitation of Generating a sovereign cloud strategy related to application data based on applicable sovereign laws and compliance, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a processor, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor language, generating a sovereign cloud strategy in the context of this claim encompasses the user manually determining a generic “strategy” based on generic 
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) where
generating a strategy is a method of human activity commercial or legal interactions Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using a processor to perform both the , generating; generating; generating; generating; generating; generating and applying steps. The processor in both steps is recited at a high level of generality (i.e., as a generic processor performing a generic computer function of generating a generic strategy) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more

both the , generating; generating; generating; generating; generating; generating and applying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Dependent claims 2-8 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 2-8 are also directed towards
nonstatutory subject matter.

As per independent claims 9 and 18, are also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
system/medium described in independent claims 9 and 18 do not provide for integrating the
abstract idea into a practical application. At best, the claim(s) are merely providing alternate
environments to implement the abstract idea.

Dependent claims 10-17 and 18-20 merely add further details of the abstract steps/elements
recited in claim 1 without integrating the idea into a practical application; or including an
improvement to another technology or technical field, an improvement to the functioning of the
computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to
a particular technological environment. Therefore, dependent claims 10-17 and 18-20 are also
directed towards non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venna et al., US Pub. No. 2017/0236077A1, in view of Baldini et al., US Pub. No. 2018/0189388.

As to claim 9, Venna discloses a method for data classification and modelling based application compliance analysis, the method comprising:
generating, by the at least one hardware processor, 
(Venna [0006])
based on the annotated
knowledge graph, an indication of applicable sovereign laws and compliance related
to the application data for the application;
(Venna [0168] Information security managers may use the information available from a graph
database or from entity maps displayed using the information in the graph database to
ensure regulatory compliance. Many regulations require an unspecific "good faith effort to
monitor vendors and third parties". The system and techniques that we have described

company's records. In some cases, regulatory compliance also means making sure that data is
only being transmitted within certain companies (entities).)
generating, by the at least one hardware processor, based on the annotated
knowledge graph and the applicable sovereign laws and compliance related to the
application data for the application, a sovereign cloud strategy related to the
application data for the application; 
(Venna [0169] Researchers can utilize the graph database information in a variety of ways,
including the following. In a consulting role, knowledge of the fourth-party ecosystem ( and
analysis from either of the prior two use cases) can help lead to recommendations for software
or technology stack strategies for clients. In a research role, this information can be combined
with any number of other sets of data, or even analyzed on its own, to draw conclusions about
various entities or service providers.)

and
applying, by the at least one hardware processor, based on the sovereign cloud strategy related to the application data for the application, the sovereign cloud strategy to the application data for the application
(Venna [0168] Information security managers may use the information available from a graph database or from entity maps displayed using the information in the graph database to ensure regulatory compliance. Many regulations require an unspecific "good faith effort to monitor vendors and third parties". The system and techniques that we have described may be used to help fulfill that good faith effort, or to be rigorous about tracing the full path of a company's records. In some cases, regulatory compliance also means making sure that data is only being transmitted within certain companies (entities). ; 

See also [0157] Here are some example patterns that can be matched to answer questions:)

Venna does not disclose:
generating, by at least one hardware processor, for application data for an application, and based on data laws, an annotated knowledge graph;

However, Baldini discloses:
generating, by at least one hardware processor, for application data for an application, and based on data laws, an annotated knowledge graph;
(Baldini (0076] The annotation component 608 can then generate an annotated graph from the
raw graph by using an annotation database that contains annotations or labels for the functions
and objects on the raw graph. The annotation component 608 can apply annotations from the
annotation database for recognized functions. The recognized functions can be functions that
have annotations assigned to or be associated with the functions. In an embodiment, the
annotation component 608 can select the annotation database with which to annotate the raw
graph based on the type of programming language used in the program or the runtime
environment;
See also [0034] Community cloud: the cloud infrastructure is shared by several organizations

requirements, policy, and compliance considerations). It may be managed by the organizations
or a third party and may exist on-premises or off-premises.; and [0061] The system
can apply annotations from the annotation database for recognized functions. The recognized
functions can be functions that have annotations assigned to or be associated with the
functions.)
It would have been obvious to one having ordinary skill in the art at the time the time of the
effective filing date to apply annotated graphs as taught by Baldini since it was known in the art
that knowledge databases provide annotated graph technical improvements to semantic
labeling systems by improving processing efficiency among processing components in a data
analysis comparison system, reducing delay in processing performed by processing
components in a data analysis comparison system, avoiding or reducing the likelihood of
network bottlenecks between processing components in a data analysis comparison system,
and/or improving bandwidth utilization for a network of processing components in a data
analysis comparison system, etc (Baldini [0080]).


As to claim 10, Venna discloses the method for data classification and modelling based application compliance analysis according to claim 9, wherein generating, by at least one hardware
processor, for application data for the application, and based on the data laws, the
annotated knowledge graph further comprises:
generating, by the at least one hardware processor, based on the data laws
and a knowledge graph schema, an instantiated knowledge graph;
(Venna [0070] For example, a graph or map (which we sometimes call an "entity relationship
map" or a "business graph") illustrating third-party and fourth-party relationships among

displayed on a graphical user interface. The existence and direction of dependencies deter
mined during the translation of the collected data, can be displayed as part of the map.) 
generating, by the at least one hardware processor, based on a plurality of data
sources, domain knowledge and patterns, and the instantiated knowledge graph,
classified data; and
(Venna [0012] The activity on the Internet is automatically observed by collecting raw data at a
data collector, and the method includes classifying the raw data at the data collector, and
identifying the service relationships based on results of the classifying. The classifying depends
on a protocol used for the activity on the Internet.; see also Translation [0095] The system
software includes a translation layer, or classifier, that takes the raw data provided by collectors
and answers two important pieces of information about a given host (i.e., a source from either
an IP address or domain) and service on a port, and may use more than one data point from
the same host or from multiple hosts;
and [0069] Translated data from the classifier can be used in a wide variety of ways, including to
populate a graph database containing nodes and edges. The information in the graph database
can be used, in turn, for a wide variety of purposes)
generating, by the at least one hardware processor, based on the classified
data and the instantiated knowledge graph, the annotated knowledge graph
(Venna [0070] For example, a graph or map (which we sometimes call an "entity relationship
map" or a "business graph") illustrating third-party and fourth-party relationships among
entities can be generated from the graph database. The entity relationship map can be
displayed on a graphical user interface. The existence and direction of dependencies deter
mined during the translation of the collected data, can be displayed as part of the map; see also
[0071] When a business graph is displayed to a user through a graphical user interface, the
user can be provided with controls to enable a wide variety of actions with respect to the


As to claim 11, Venna discloses the method for data classification and modelling based application compliance analysis according to claim 9, further comprising:
generating, by the at least one hardware processor, based on the annotated
knowledge graph and the applicable sovereign laws and compliance related to the
application data for the application, the sovereign cloud strategy that includes a
ranking of cloud service providers for storage of the application data for the
application
(Venna Fig. 22 see also [0177] By invoking a single entry on the list of FIG. 20 or 21, for example, the entry for IBM, the user is presented with the page shown in FIG. 22. There detailed information associated with IBM is presented, including the domains that it controls. By checking a particular one of the domains, the right-hand pane of the page displays, for the selected domain, information that indicates the service providers and service types that relate to that domain.;
See also [0179] When the user invokes the 4th parties button on the navigation pane, the page of FIG. 23 is presented. That page illustrates fourth-party dependencies for all of the fourth
parties associated with the portfolio. Each entry in the list includes an identification of a service provider, a service type for that provider, an ecosystem saturation percentage, and the number of portfolio companies impacted by that provider. The right hand pane presents summary information about the impact of fourth parties based on the types of relationships.).

As to claim 12, Venna discloses the method for data classification and modelling based application compliance analysis according to claim 11, wherein generating, by the at least one hardware processor, based on the annotated knowledge graph and the applicable sovereign
laws and compliance related to the application data for the application, the sovereign

application data for the application, further comprises:
determining, by the at least one hardware processor, for each cloud service
provider of the cloud service providers, and for each factor of a plurality of factors
associated with the applicable sovereign laws and compliance, a score
(Venna [0179] When the user invokes the 4th parties button on the navigation pane, the page of FIG. 23 is presented. That page illustrates fourth-party dependencies for all of the fourth
parties associated with the portfolio. Each entry in the list includes an identification of a service provider, a service type for that provider, an ecosystem saturation percentage,
and the number of portfolio companies impacted by that provider. The right hand pane presents summary information about the impact of fourth parties based on the types of
relationships.).

As to claim 13, Venna discloses the method for data classification and modelling based application compliance analysis according to claim 12, wherein determining, by the at least one hardware processor, for each cloud service provider of the cloud service providers, and for
each factor of the plurality of factors associated with the applicable sovereign laws
and compliance, the score, further comprises:
modifying, by the at least one hardware processor, based on a weight associated with each factor of the plurality of factors, the score to generate, for each cloud service provider of the cloud service providers, and for each factor of the plurality of factors, a weighted score (Venna [0179] When the user invokes the 4th parties button on the navigation pane, the page of FIG. 23 is presented. That page illustrates fourth-party dependencies for all of the fourth
parties associated with the portfolio. Each entry in the list includes an identification of a service provider, a service type for that provider, an ecosystem saturation percentage,

relationships.).

As to claim 14, Venna discloses the method for data classification and modelling based application compliance analysis according to claim 13, further comprising:
determining, by the at least one hardware processor, for each cloud service
provider of the cloud service providers and based on the weighted score
corresponding to each factor of the plurality of factors, an overall weighted factor
score; 
(Venna Fig. 22 see also [0177] By invoking a single entry on the list of FIG. 20 or 21, for example, the entry for IBM, the user is presented with the page shown in FIG. 22. There detailed information associated with IBM is presented, including the domains that it controls. By checking a particular one of the domains, the right-hand pane of the page displays, for the selected domain, information that indicates the service providers and service types that relate to that domain.;)
and
ranking, by the at least one hardware processor, based on the overall weighted
factor score for each cloud service provider of the cloud service providers, the cloud
service providers
(Venna [0179] When the user invokes the 4th parties button on the navigation pane, the page of FIG. 23 is presented. That page illustrates fourth-party dependencies for all of the fourth
parties associated with the portfolio. Each entry in the list includes an identification of a service provider, a service type for that provider, an ecosystem saturation percentage,
and the number of portfolio companies impacted by that provider. The right hand pane presents summary information about the impact of fourth parties based on the types of


As to claim 15, Venna discloses the method for data classification and modelling based application compliance analysis according to claim 11, further comprising:
generating, by the at least one hardware processor, for a highest ranked cloud
service provider of the ranked cloud service providers, a ranking of cloud service
provider offerings for storage of the application data for the application
(Venna [0179] When the user invokes the 4th parties button on the navigation pane, the page of FIG. 23 is presented. That page illustrates fourth-party dependencies for all of the fourth
parties associated with the portfolio. Each entry in the list includes an identification of a service provider, a service type for that provider, an ecosystem saturation percentage,
and the number of portfolio companies impacted by that provider. The right hand pane presents summary information about the impact of fourth parties based on the types of
relationships).

As to claim 16, Venna discloses the method for data classification and modelling based application compliance analysis according to claim 15, further comprising:
applying, by the at least one hardware processor, based on the sovereign cloud
strategy related to the application data for the application, a highest ranked cloud
service provider offering of the ranked cloud service provider offerings to store the
application data for the application
(Venna Fig. 22 see also [0177] By invoking a single entry on the list of FIG. 20 or 21, for example, the entry for IBM, the user is presented with the page shown in FIG. 22. There detailed information associated with IBM is presented, including the domains that it controls. By checking a particular one of the domains, the right-hand pane of the page displays, for the 
See also [0179] When the user invokes the 4th parties button on the navigation pane, the page of FIG. 23 is presented. That page illustrates fourth-party dependencies for all of the fourth
parties associated with the portfolio. Each entry in the list includes an identification of a service provider, a service type for that provider, an ecosystem saturation percentage, and the number of portfolio companies impacted by that provider. The right hand pane presents summary information about the impact of fourth parties based on the types of relationships.).

As to claim 17, Venna discloses the method for data classification and modelling based application compliance analysis according to claim 9, wherein the annotated knowledge graph further
comprises at least one of:
a data classification model to classify the application data according to the data
laws;
(Venna [0012] The activity on the Internet is automatically observed by collecting raw data at a
data collector, and the method includes classifying the raw data at the data collector, and
identifying the service relationships based on results of the classifying. The classifying depends
on a protocol used for the activity on the Internet.; see also Translation [0095] The system
software includes a translation layer, or classifier, that takes the raw data provided by collectors
and answers two important pieces of information about a given host (i.e., a source from either
an IP address or domain) and service on a port, and may use more than one data point from
the same host or from multiple hosts;
and [0069] Translated data from the classifier can be used in a wide variety of ways, including to
populate a graph database containing nodes and edges. The information in the graph database
can be used, in turn, for a wide variety of purposes)

geographical entities;
(Venna [0042] We use the term "graphical representation" broadly to include, for example, one or more graphical elements that represent information; the graphical elements can be any
visual elements such as points, lines, shapes, regions or any other geometric constructs, icons, symbols, controls, windows, or lists; in some cases the graphical representation can comprise a graph, a map, a block diagram, a flow diagram, chart, or a matrix, to name a few.)
a data regulations model to encapsulate the data laws for regions associated
with storage of the application data for the application;
(Venna Use Cases-Information Security Management
[0166] Information security managers are typically in charge of creating, maintaining, and enforcing network security policies, as well as managing and documenting compliance with regulatory policies regarding sensitive data (like personal or financial records). The information available in the graph database and presented as an entity map through the graphical user interface can be used for a variety of purposes by information security managers, including the
following examples.)
a cloud service provider model to encapsulate properties associated with cloud service providers for the storage of the application data for the application; or a cloud service provider offering model to encapsulate cloud service offerings associated with the cloud service providers
(Venna [0167] The information security manager may use the information to audit a current vendor (entity) or to decide between potential competing vendors by evaluating, for
example, the vendors' (third-party entities') vendors (fourthparty entities) and establishing whether there is something sensitive about whom the third-party vendors are doing
business with. For example, if a fourth party entity (especially one who deals with sensitive information) has a history of breaches or demonstrates a low BitSight® security

country with little Internet regulation, political unrest, or more-than-average nefarious online activity.
See also [0168] Information security managers may use the information available from a graph database or from entity maps displayed using the information in the graph database to ensure regulatory compliance. Many regulations require an unspecific "good faith effort to monitor vendors and third parties". The system and techniques that we have described may be used to help fulfill that good faith effort, or to be rigorous about tracing the full path of a company's records. In some cases, regulatory compliance also means making sure that data is only being transmitted within certain companies (entities).).


As to claim 18, Venna discloses a non-transitory computer readable medium having stored thereon machine readable instructions, the machine readable instructions, when executed by at least one hardware processor, 
(Venna [0006])
cause the at least one hardware processor to:
generate, based on the annotated knowledge graph, an indication of applicable
sovereign laws and compliance related to the application data for the application;
(Venna [0168] Information security managers may use the information available from a graph database or from entity maps displayed using the information in the graph database to
ensure regulatory compliance. Many regulations require an unspecific "good faith effort to monitor vendors and third parties". The system and techniques that we have described


and
generate, based on the annotated knowledge graph and the applicable sovereign laws and compliance related to the application data for the application, a sovereign cloud strategy related to the application data for the application
(Venna [0168] Information security managers may use the information available from a graph database or from entity maps displayed using the information in the graph database to ensure regulatory compliance. Many regulations require an unspecific "good faith effort to monitor vendors and third parties". The system and techniques that we have described may be used to help fulfill that good faith effort, or to be rigorous about tracing the full path of a company's records. In some cases, regulatory compliance also means making sure that data is only being transmitted within certain companies (entities). ; 
And [0169] Researchers can utilize the graph database information in a variety of ways, including the following. In a consulting role, knowledge of the fourth-party ecosystem ( and analysis from either of the prior two use cases) can help lead to recommendations for software or technology stack strategies for clients. In a research role, this information can be combined with any number of other sets of data, or even analyzed on its own, to draw conclusions about various entities or service providers.; see also [0178] All of the FIGS. 21, 22, and 24 have filter controls in the upper right hand part of the right-hand pane. The filter controls enable quick, simple adjustment of an underlying query that is applied to the graph database;
See also [0157] Here are some example patterns that can be matched to answer questions:)

Venna does not disclose:

annotated knowledge graph;

However, Baldini discloses:
generate, for application data for an application, and based on data laws, an
annotated knowledge graph;
(Baldini (0076] The annotation component 608 can then generate an annotated graph from the raw graph by using an annotation database that contains annotations or labels for the functions and objects on the raw graph. The annotation component 608 can apply annotations from the annotation database for recognized functions. The recognized functions can be functions that have annotations assigned to or be associated with the functions. In an embodiment, the annotation component 608 can select the annotation database with which to annotate the raw graph based on the type of programming language used in the program or the runtime environment;
 See also [0034] Community cloud: the cloud infrastructure is shared by several organizations and supports a specific community that has shared concerns ( e.g., mission, security requirements, policy, and compliance considerations). It may be managed by the organizations or a third party and may exist on-premises or off-premises.; and [0061] The system
can apply annotations from the annotation database for recognized functions. The recognized functions can be functions that have annotations assigned to or be associated with the functions.)

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply annotated graphs as taught by Baldini since it was known in the art that knowledge databases provide annotated graph technical improvements to semantic labeling systems by improving processing efficiency among processing components in a data 


As to claim 19, Venna discloses the non-transitory computer readable medium according to claim 18, the machine readable instructions, when executed by at least one hardware processor, further cause the at least one hardware processor to:
apply, based on the sovereign cloud strategy related to the application data for
the application, the sovereign cloud strategy to the application data for the application
(Venna [0115] As noted earlier, this phase of processing in which rules are applied to data in a transaction (which we sometimes refer to as fingerprinting) can also be performed at the
interface of the collector. ; see also [0178] All of the FIGS. 21, 22, and 24 have filter controls
in the upper right hand part of the right-hand pane. The filter controls enable quick, simple adjustment of an underlying query that is applied to the graph database,).

As to claim 20, Venna discloses the non-transitory computer readable medium according to claim 18, the machine readable instructions to generate, for application data for the application, and based on the data laws, the annotated knowledge graph, when executed by at least one hardware processor, further cause the at least one hardware processor to: 
generate, based on the data laws and a knowledge graph schema, an instantiated knowledge graph;
(Venna [0070] For example, a graph or map (which we sometimes call an "entity relationship map" or a "business graph") illustrating third-party and fourth-party relationships among

mined during the translation of the collected data, can be displayed as part of the map.)

generate, based on a plurality of data sources, domain knowledge and patterns,
and the instantiated knowledge graph, classified data; 
(Venna [0012] The activity on the Internet is automatically observed by collecting raw data at a data collector, and the method includes classifying the raw data at the data collector, and identifying the service relationships based on results of the classifying. The classifying depends on a protocol used for the activity on the Internet.; see also Translation [0095] The system software includes a translation layer, or classifier, that takes the raw data provided by collectors and answers two important pieces of information about a given host (i.e., a source from either an IP address or domain) and service on a port, and may use more than one data point from
the same host or from multiple hosts;
and [0069] Translated data from the classifier can be used in a wide variety of ways, including to populate a graph database containing nodes and edges. The information in the graph database can be used, in turn, for a wide variety of purposes)

and
generate, based on the classified data and the instantiated knowledge graph, the annotated knowledge graph
(Venna [0070] For example, a graph or map (which we sometimes call an "entity relationship map" or a "business graph") illustrating third-party and fourth-party relationships among
entities can be generated from the graph database. The entity relationship map can be displayed on a graphical user interface. The existence and direction of dependencies deter
.


Allowable Subject Matter
Claims 1-8 are allowed in view of the prior art of record. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). Note specifically the rejection under 35 USC 101 above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Embleton et al., US Pub. No. 2016/0306989 A1 teaches a a modular data storage and access platform with jurisdictional control. The platform ensures alignment of jurisdictional compliance between a user, national laws, and associated data through pre-scripted data channeling and handling during execution of application provider business services and/or sharing and synchronizing data between approved parties, encapsulated though user defined encryption technology, while ensuring physical and legal ownership and defined residency of user data with solution enablement free of technical complexity or need of special education/training or need of 

McAteer et al., US Pub. No. 2017/0371860 teaches a method may include: providing
an annotated semantic graph based on a knowledge base in which nodes representing semantic concepts are linked by semantic relationships, wherein one or more nodes are annotated to indicate a latent ambiguity of the semantic concept; processing a natural language input by activation of the annotated semantic graph; during processing when encountering an annotated node indicating a latent ambiguity of the semantic concept, applying a pre-defined latent ambiguity process to the node; and replacing any annotated nodes indicating a latent ambiguity of the concept remaining in an output of the processing of the natural language input
with an alternative node from the semantic graph;


Ray et al., US Pub. No. 2017/0220964 A1, teaches real time security, integrity, and reliability postures of operational (OT), information (IT), and security (ST) systems, as well as slower changing security and operational blueprint, policies, processes, and rules governing the enterprise security and business risk management process, dynamically evolve and adapt to domain, context, and situational awareness, as well as the controls implemented
across the operational and information systems that are controlled. Embodiments of the invention are systematized and pervasively applied across interconnected, interdependent,
and diverse operational, information, and security systems to mitigate system-wide business risk, to improve efficiency and effectiveness of business processes and to enhance security control which conventional perimeter, network, or host based control and protection schemes cannot successfully perform;

Dubbels et al., US pub. No. 10,055,410, teaches corpus-scoped annotation and analysis. Enrichment analysis data is generated including annotations and metadata for a plurality of documents that are part of a corpus. Whether to generate a second set of annotations is determined, based on a correlation of the annotations and metadata. A relational database is populated with the enrichment analysis data. A corpus-scoped query is resolved, initiated by an application, using the enrichment analysis data and content of the corpus;


 Bhagat et al., US Pub. No.: 2012/0011077 A1, teaches providing improved corporate governance transparency and visibility across regulatory and compliance risk domain as well as operational and efficiency visibility across internal business process continuous refinement; thereby significantly improving the management of overall enterprise risk across the full operational domain of any enterprise, including but not limited to financial risks, regulatory risks, cyber security risks, political risks, fraud and corruption risk, legal ethics risks, privacy and data security risks, information technology risks, and compliance risks; 











Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        1/10/2022